Name: 2012/491/EU: Council Decision of 23Ã July 2012 on the position to be taken by the European Union within the ACP-EU Committee of Ambassadors concerning the reassignment of a part of the unallocated resources of the 10th European Development Fund to Intra-ACP cooperation
 Type: Decision
 Subject Matter: European construction;  international security;  EU finance;  Africa;  economic geography;  cooperation policy
 Date Published: 2012-08-31

 31.8.2012 EN Official Journal of the European Union L 234/1 COUNCIL DECISION of 23 July 2012 on the position to be taken by the European Union within the ACP-EU Committee of Ambassadors concerning the reassignment of a part of the unallocated resources of the 10th European Development Fund to Intra-ACP cooperation (2012/491/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 209(2) in conjunction with Article 218(9) thereof, Having regard to the Internal Agreement between the representatives of the governments of the Member States, meeting within the Council, on measures to be taken and procedures to be followed for the implementation of the ACP-EC Partnership Agreement (1), and in particular Article 1 thereof, Having regard to the proposal from the European Commission, Whereas: (1) The Partnership Agreement between the members of the African, Caribbean and Pacific Group of States of the one part, and the European Community and its Member States, of the other part, signed in Cotonou on 23 June 2000 (2), was first amended in Luxembourg on 25 June 2005 (3) and was amended for the second time in Ouagadougou on 22 June 2010 (4) (the ACP-EU Partnership Agreement). The second amendment has been provisionally applied since 31 October 2010. (2) Article 15 of the ACP-EU Partnership Agreement establishes an ACP-EU Council of Ministers with powers to take decisions in accordance with the ACP-EU Partnership Agreement. (3) In accordance with paragraph 6 of Annex Ib to the ACP-EU Partnership Agreement, the ACP-EU Committee of Ambassadors, acting on behalf of the ACP-EU Council of Ministers, may reassign funds between allocations provided for in paragraph 2 of that Annex, in order to meet programming requirements under one such allocation. (4) The balance of funds available under the 10th European Development Fund (EDF) envelope for Intra-ACP cooperation is insufficient to meet the programming requirements that emerged from its Mid-Term Review. It is necessary to transfer EUR 195 million from the 10th EDF unallocated resources to the envelope for Intra-ACP cooperation so as to allow for the financing of actions based on both EU and ACP existing priorities, including a replenishment of the African Peace Facility amounting to EUR 100 million. (5) The Union should determine the position to be taken within the ACP-EU Committee of Ambassadors concerning the reassignment of a part of the unallocated resources of the 10th EDF to the benefit of the appropriation intended for Intra-ACP cooperation, HAS ADOPTED THIS DECISION: Article 1 The position to be taken by the European Union within the ACP-EU Committee of Ambassadors concerning the reassignment of a part of the unallocated resources of the 10th European Development Fund to Intra-ACP cooperation shall be based on the draft Decision of the ACP-EU Committee of Ambassadors attached to this Decision. Formal and minor changes to the draft Decision may be agreed without requiring that this Decision be amended. Article 2 In order to support the efforts of the African Union and regional organisations to address security challenges across Africa, EUR 100 million out of the EUR 195 million financial reallocation shall be earmarked for the African Peace Facility. Article 3 This Decision shall enter into force on the date of its adoption. Done at Brussels, 23 July 2012. For the Council The President C. ASHTON (1) OJ L 317, 15.12.2000, p. 376. (2) OJ L 317, 15.12.2000, p. 3. (3) Agreement amending the Partnership Agreement between the members of the African, Caribbean and Pacific Group of States, of the one part, and the European Community and its Member States, of the other part, signed in Cotonou on 23 June 2000 (OJ L 209, 11.8.2005, p. 27). (4) Agreement amending for the second time the Partnership Agreement between the members of the African, Caribbean and Pacific Group of States, of the one part, and the European Community and its Member States, of the other part, signed in Cotonou on 23 June 2000, as first amended in Luxembourg on 25 June 2005 (OJ L 287, 4.11.2010, p. 3). DRAFT DECISION No ¦/2012 OF THE ACP-EU COMMITTEE OF AMBASSADORS of ¦ concerning the reassignment of a part of the unallocated resources of the 10th European Development Fund to Intra-ACP cooperation THE ACP-EU COMMITTEE OF AMBASSADORS, Having regard to the Partnership Agreement between the members of the African, Caribbean and Pacific Group of States of the one part, and the European Community and its Member States, of the other part, signed in Cotonou on 23 June 2000 (1), as first amended in Luxembourg on 25 June 2005 (2), and amended for the second time in Ouagadougou on 22 June 2010 (3) (the ACP-EU Partnership Agreement), and in particular paragraph 6 of Annex Ib thereto, Whereas: (1) The 10th European Development Fund (EDF) Intra-ACP remaining funds are insufficient to meet the programming requirements which emerged from the 10th EDF Intra-ACP Mid-Term Review. (2) In order to continue providing a rapid and efficient response to situations of violent conflicts in Africa, the replenishment of the African Peace Facility is required. (3) To allow for the financing of EU and ACP priorities, the necessary amount should be transferred from the unallocated resources of the 10th EDF to the envelope for Intra-ACP cooperation. (4) It is appropriate for the ACP-EU Committee of Ambassadors to adopt this decision without delay, HAS ADOPTED THIS DECISION: Article 1 Intra-ACP cooperation An amount of EUR 195 million shall be transferred from the unallocated resources of the 10th EDF to the envelope for Intra-ACP cooperation, in accordance with the objectives set out in Articles 11, 28, 29 and 30 of the ACP-EU Partnership Agreement. Article 2 Financing request In accordance with Article 12b (a) of Annex IV to the ACP-EU Partnership Agreement, the ACP-EU Committee of Ambassadors requests the Commission to finance the activities proposed by the EU and the ACP Group of States, respectively, and notably to provide additional funding to the African Peace Facility for a total amount of EUR 100 million, in order to support the efforts of the African Union and regional organisations to address security challenges across Africa. This Decision shall enter into force on the date of its adoption. Done at ¦ For the ACP-EU Committee of Ambassadors The President (1) OJ L 317, 15.12.2000, p. 3. (2) Agreement amending the Partnership Agreement between the members of the African, Caribbean and Pacific Group of States, of the one part, and the European Community and its Member States, of the other part, signed in Cotonou on 23 June 2000 (OJ L 209, 11.8.2005, p. 27). (3) Agreement amending for the second time the Partnership Agreement between the members of the African, Caribbean and Pacific Group of States, of the one part, and the European Community and its Member States, of the other part, signed in Cotonou on 23 June 2000, as first amended in Luxembourg on 25 June 2005 (OJ L 287, 4.11.2010, p. 3).